Case 3:18-cv-01478-SMY Document 76 Filed 12/04/20 Page 1 of 3 Page ID #549




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

ARMANDO GUTIERREZ,                                    )
                                                      )
                         Plaintiff,                   )
                                                      )
vs.                                                   )      Case No. 3:18-01478-SMY-RJD
                                                      )
JOHN BALDWIN, et al.,                                 )
                                                      )
                         Defendants.                  )

                              MEMORANDUM AND ORDER

DALY, Magistrate Judge:

           This matter is before the Court on Plaintiff’s Motion to Compel Production of Documents

and Answers to Interrogatories and for Sanctions Under Rule 37 (Doc. 69). Defendants oppose the

motion (Doc. 71). For the reasons set forth below, Plaintiff’s motion is granted in part and denied

in part.

                                            Background

           Plaintiff submitted his First Requests for Production of Documents and First Set of

Interrogatories to Defendants John Baldwin, Jacqueline Lashbrook, William Spiller, Kent

Brookman, and Jason Hart (Doc. 69-1), but did not receive responses. At the time of the filing of

the motion to compel, 108 days had passed since the discovery was served on Defendants. Plaintiff

seeks an order finding that Defendants have waived all objections to the pending discovery

requests and ordering Defendants to fully and completely respond. Additionally, Plaintiff requests

sanctions in the amount of $2567.50 for attorney fees incurred in the preparation of the motion to

compel.

           Defendants filed a Response requesting that the Court deny Plaintiff’s motion and allow

Defendants additional time to respond to Plaintiff’s discovery responses including all objections

                                            Page 1 of 3
Case 3:18-cv-01478-SMY Document 76 Filed 12/04/20 Page 2 of 3 Page ID #550




(Doc. 71). According to the response, Defendants’ counsel encountered significant difficulty

completing the responses due to issues related to the COVID-19 pandemic and working remotely.

Counsel was working without support staff and had to cover the responsibilities of her paralegal,

law clerk, and secretary. After being instructed to work remotely, she was initially unable to access

her case files from her personal home computer and later she had connectivity issues with the

virtual private network that allowed her to access the case files.

                                            Discussion

       Under Federal Rule of Civil Procedure 37(a)(3), a party may move for an order compelling

disclosure or discovery when a party “fails to answer an interrogatory submitted under Rule 33”

or “fails to produce documents or fails to respond that inspection will be permitted – or fails to

permit inspection – as requested under Rule 34.” FED.R.CIV.P. 37(a)(3). “If the motion is

granted--or if the disclosure or requested discovery is provided after the motion was filed--the

court must, after giving an opportunity to be heard, require the party or deponent whose conduct

necessitated the motion, the party or attorney advising that conduct, or both to pay the movant's

reasonable expenses incurred in making the motion, including attorney's fees.” FED.R.CIV.P.

37(a)(5)(A). There are three exceptions: 1) “the movant filed the motion before attempting in good

faith to obtain the disclosure or discovery without court action;” 2) “the opposing party's

nondisclosure, response, or objection was substantially justified;” and 3) “other circumstances

make an award of expenses unjust.” Id.

       Rule 33(b)(4) provides that “any ground not stated in a timely objection is waived unless

the court, for good cause, excuses the failure.” FED.R.CIV.P. 33(b)(4). Rule 34 does not contain

express waiver language regarding untimely objections but district courts in the Seventh Circuit

have interpreted Rule 34 as containing an implicit waiver provision to parallel Rule 33(b)(4). See,



                                            Page 2 of 3
Case 3:18-cv-01478-SMY Document 76 Filed 12/04/20 Page 3 of 3 Page ID #551




e.g., Schloss v. City of Chicago, No. 18 C 1880, 2020 WL 4339282, at *4 (July 28, 2020 N.D. Ill.);

Whitlow v. Martin, 259 F.R.D. 349, 354 (July 22, 2009 C.D. Ill.).

       There is no question that Defendants must be required to provide responses to the discovery

requests. The issue is whether any objections should be deemed waived. While the Court is mindful

of the seriousness of the failure to respond to Plaintiff’s requests, there were exceptional and

unprecedented circumstances. The delay was caused by counsel dealing with those circumstances

and not Defendants. “The imposition of waiver of objections for untimely discovery responses is

a “harsh sanction,” and, consequently, is reserved “for cases where the offending party was guilty

of unjustified delay when responding to discovery.” Minerly v. Holt, 3:17-cv-00520-SMY-RJD,

2019 WL 2326120, at *2 (S.D. Ill. May 31, 2019). In this case, the Court finds that waiver of the

objections is too harsh a sanction.

                                           Conclusion

       Accordingly, Plaintiff’s Motion (Doc. 69) is GRANTED IN PART AND DENIED IN

PART. The motion is GRANTED to the extent it seeks an order compelling responses to

Plaintiff’s First Set of Requests for Production of Documents and First Set of Interrogatories and

Defendants are ORDERED to provide responses within fourteen days. To the extent Plaintiff

contends the Defendants’ objections are waived, the Court excuses Defendants’ failure to state

timely objections for good cause shown and the motion is DENIED. Insofar as Plaintiff moves for

sanctions and the payment of expenses, those requests will be addressed in a separate Report and

Recommendation that will be submitted to the District Judge.

       IT IS SO ORDERED.

       DATED: December 4, 2020
                                                    s/ Reona J. Daly
                                                    Hon. Reona J. Daly
                                                    United States Magistrate Judge

                                          Page 3 of 3
